COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-11-00150-CR


EX PARTE GALE CORBETT
HUTCHINSON




                                        ----------

          FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                        ----------

                          MEMORANDUM OPINION1
                                        ----------

      Appellant Gale Corbett Hutchinson filed a pro se notice of appeal,

indicating that he wished to appeal the “no bail” bond amount set by the trial

court as of April 13, 2011. On April 14, 2011, however, the trial court entered an

order setting bail at $200,000.00. Because bail has now been set, we dismiss

this appeal for want of jurisdiction.




      1
       See Tex. R. App. P. 47.4.
      On May 19, 2011, we notified Hutchinson’s appointed attorney of our

concern that we lacked jurisdiction over this appeal because bail has now been

set, and we informed him that this appeal was subject to dismissal unless he or

any party desiring to continue this appeal filed a response with this court by May

31, 2011, showing grounds for continuing the appeal. See Tex. R. App. P. 44.3.

On April 27, 2011, Hutchinson’s appointed attorney filed “Appellant’s Response

Regarding Jurisdiction for Pro Se Appeal,” explaining that Hutchinson’s appeal of

the no bail bond amount is moot because the trial court has set bail. See Criner

v. State, 878 S.W.2d 162, 163–64 (Tex. Crim. App. 1994). Hutchinson also filed

a pro se response, but it did not show grounds for continuing the appeal.

      Accordingly, we dismiss this appeal for want of jurisdiction.2 See Tex. R.

App. P. 43.2(f).




                                                  PER CURIAM

PANEL: WALKER, MCCOY and MEIER, J.J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 16, 2011




      2
      Hutchinson’s appeal from the order setting bail at $200,000, appellate
cause number 02-11-00176-CR, is not affected by this dismissal.


                                        2